                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JEWEL L. SPENCER, ADC #147687                                                  PLAINTIFF

V.                            CASE NO. 4:17-cv-00617 JM

WALT BEAVERS, et al.                                                       DEFENDANTS
                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 29th day of October, 2018.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE


                                                  
                                                  
                                                  
